Olivee, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the above-entitled appeal for reappraisement enumerated in the attached Schedule of Cases, consists of bicycles exported from England.
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of the instant merchandise to the United States, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for export to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, *344charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the following unit values, net packed:
Model No. 2902 £6-18-1
Model No. 2903 £6-18-1
Model No.. 2904 ■ £7-11-6
Model No. 2905 £7-11-6
IT IS FURTHER STIPULATED AND AGREED that the merchandise the subject of this stipulation is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that the appeal for reap-praisement enumerated in the attached Schedule of Cases may be deemed submitted for decision on this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the bicycles in question is export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), and that such statutory value therefor is as hereinabove set forth in the stipulation of submission.
Judgment will be rendered accordingly.